DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-35 and 52-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci (U.S. Patent Publication No. 2014/0306834).
For claim 29, Ricci discloses an apparatus of a vehicle for controlling vehicle operation, the apparatus comprising: a processor (see para. 0405); and a memory including instructions (see para. 
Regarding claim 30, Ricci further teaches wherein the dynamic information further indicates changed conditions for the navigation of the route (see paras. 0674-675).
Referring to claim 31, Ricci further discloses wherein the dynamic information indicates a hazard condition on the route, observed by the one or more vehicles along the route (see paras. 0674-675).
With reference to claim 32, Ricci further teaches wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0679). 
With regards to claim 33, Ricci further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0679).
Regarding claim 34, Ricci further teaches wherein the speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see para. 0679).
For claim 35, Ricci further discloses wherein the route information further includes data relating to a map of the route (see paras. 0535, 0675). 
Claim 52 is rejected based on the citations and reasoning noted above for claim 29.

Claim 54 is rejected based on the citations and reasoning noted above for claim 31.
Claim 55 is rejected based on the citations and reasoning noted above for claim 32.
Claim 56 is rejected based on the citations and reasoning noted above for claim 33.
Claim 57 is rejected based on the citations and reasoning noted above for claim 34.
Claim 58 is rejected based on the citations and reasoning noted above for claim 35.
Claims 41-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorum, et al. (U.S. Patent Publication No. 2014/0244125).  
It is first noted that the citations and reasoning of Dorum applied below for claims 41-50 are also applicable to claims 29-35 and 52-58 in the alternative.  
For claim 41, Dorum teaches a vehicle, comprising: an autonomous driving control system to control operation of the vehicle (see paras. 0022-0023); and a navigation control unit, operably coupled to the autonomous driving control system (see paras. 0022-023), the navigation control unit comprising circuitry configured to: access route information for navigation of a route by the vehicle, the route information including data relating to speed along the route (see para. 0074); calculate a speed of the vehicle along the route, based on the route information (see para. 0069); cause the vehicle to be operated at the calculated speed along the route, using the autonomous driving control system (see paras. 0071, 0064); obtain dynamic information for the route, the dynamic information based on data collected from one or more other vehicles on the route (see paras. 0057, 0060, dynamic info; 0029-0031, 0053, 0056, probe vehicles), and the dynamic information indicating current conditions on the route which affect the speed of the vehicle along the route (see para. 0030, traffic is a current condition); and cause the vehicle to be operated at an updated speed along the route, based on the dynamic information, using the autonomous driving control system (see paras. 0071, 0064).  

Regarding claim 43, Dorum further discloses wherein the dynamic information indicates a hazard condition on the route, observed by the one or more vehicles along the route (see paras. 0029-0030, 0034, safety warning for curve). 
Referring to clam 44, Dorum further discloses wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0034). 
Regarding claim 45, Dorum further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0030). 
For claim 46, Dorum further discloses wherein the speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see paras. 0029-0030). 
With regards to claim 47, Dorum further discloses wherein the route information further includes data relating to a map of the route (see para. 0051).  
For claim 48, Dorum further teaches wherein the speed of the vehicle along the route is updated without driver interaction (see para. 0064). 
Regarding claim 49, Dorum further teaches wherein the speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 
Referring to claim 50, Dorum further discloses wherein the data relating to the speed along the route is based at least in part on speed limits assigned to the route (see para. 0067).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 36-40 and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Publication No. 2014/0306834) as applied to claims 29 and 52 above, and further in view of Dorum, et al. (U.S. Patent Publication No. 2014/0244125).
For claim 36, Ricci does not explicitly disclose the claimed limitation.  A teaching from Dorum discloses wherein the speed of the vehicle along the route is updated without driver interaction (see para. 0064).  It would have been obvious to one of ordinary skill in the art to modify Ricci with the teachings of Dorum based on the motivation to improve the advanced driver assistance system for a vehicle traveling along the same path previously traversed by probe vehicles.  
Regarding claim 37, Dorum further teaches wherein the speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 
With reference to claim 38, Dorum further discloses wherein the data relating to the speed along the route is based at least in part on speed limits assigned to the route (see para. 0067). 
Referring to claim 39, Dorum further discloses wherein causing the vehicle to be operated at the calculated speed along the route and the updated speed along the route is performed by a control system of the vehicle (see para. 0064), he control system configured to control acceleration and braking of the vehicle (see para. 0064). 
For claim 40, Dorum does not explicitly disclose the claimed limitation.  However, Dorum discloses that the data is analyzed to determine if the road is wet or dry (see para. 0060, “likely”).  This determination is equivalent to a prediction of data along the route.  It would have been obvious to one of ordinary skill in the art that a determination if the road ahead is wet or dry is equivalent to a prediction of route data based on the motivation to improve the advanced driver assistance system for a vehicle traveling along the same path previously traversed by probe vehicles.    
Claim 59 is rejected based on the citations and reasoning noted above for claim 36.

Claim 61 is rejected based on the citations and reasoning noted above for claim 38.
Claim 62 is rejected based on the citations and reasoning noted above for claim 39.
Claim 63 is rejected based on the citations and reasoning noted above for claim 40.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum, et al. (U.S. Patent Publication No. 2014/0244125).  
For claim 51, Dorum does not explicitly disclose the claimed limitation.  However, Dorum discloses that the data is analyzed to determine if the road is wet or dry (see para. 0060, “likely”).  This determination is equivalent to a prediction of data along the route.  It would have been obvious to one of ordinary skill in the art that a determination if the road ahead is wet or dry is equivalent to a prediction of route data based on the motivation to improve the advanced driver assistance system for a vehicle traveling along the same path previously traversed by probe vehicles.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663